EXHIBIT Amendment No. 2 To Option to Purchase Contract for Mining Property From Minera Farellón Limitada To Minera Polymet Limitada Dated October 10, 2008 Signed in Vallenar on April 7, 2009 As of April 7, 2009, for valuable consideration, the parties agree to amend: 1. Article II: (3) Option Term: to change the date “April 10, 2009” to “October 10, 2009”, 2. Article IV: Transfer of Royalty: to change the date “April 10, 2009” to October 10. 2009”, and 3. Article VII: Payment of the sale price: to change the date “April 10, 2009” to “October 10, 2009”. All other terms and conditions of the option to purchase are unchanged except as they must be changed to accommodate these changes. /s/ Kevin Robert Mitchell Kevin
